Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 15, 2021 has been entered.  All arguments and the IDS submitted on Feb. 2, 2022  have been fully considered.  
 
Status of the Claims 
	Claims 1-3 are currently pending.
	Claim 4 and 5 are cancelled. 	 
New claim 6 has been added.  
	Claims 1-3 and 6 have been considered on the merits.
Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 2-3, the phrase “the hydrogel including the notochordal cell matrix in a concentration in a range of 10 to 30% w/vol”, renders the claim and its dependents indefinite, since it is unclear what is in a concentration range of 10 to 30% w/vol.  The concentration could refer to the hydrogel or the notochordal cell matrix.  For the purposes of compact prosecution, the phrase in the claims will be interpreted to mean “wherein in the hydrogel”.  This based on the description in the published specification at para. [0045] which describes NCM as a hydrogel in a concentrated form of 10 to 30% w/vol.  
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Illien‐Jünger et al. (Journal of Orthopaedic Research, Dec. 1, 2015) (ref. of record) in view of Detamore et al. (WO 2015/048317 A1) (ref. of record) and Moehlenbruck et al. (US 6,723, 335 B1) (ref. of record) and as evidenced by Risbud et al. (Critical Reviews in Eukaryotic Gene Expression, 2011) and Liu et al. (Journal of Biological Engineering, 2018).
Illien‐Jünger teaches a similar method of preparing a bovine nucleus pulposus cell matrix solution for the repair of intervertebral disc (abstract).  With respect to claim 1 step (a), Illien‐Jünger teaches lyophilizing bovine nucleus pulposus tissue (would inherently contain notochordal cells as evidenced by Risbud and Liu and the lyophilizing would result in the destruction of the cells and make the tissue dry and brittle) (pg. 877 Col. 1 para. 3-4).  Risbud reports a number of species including humans retain notochordal cells throughout life (abstract) and reports adult bovine contain notochordal cells (pg. 6 para. 1).  Liu reports that notochordal cells are retained in adult nucleus pulposus (pg. 2 Col. 1 para. 1).  With respect to claim 1 step (b), Illien‐Jünger teaches treating the tissue to decellularize the tissue and that the decellularization process removes cellular antigens while maintaining many structural proteins (pg. 876 Col. 2 last para. and pg. 877 Col. 1-2 bridging para.) and teaches treating the tissue with DNase (would remove nucleic acid remnants) (pg. 877 Col. 1-2 bridging para. and Table 1).  Illien‐Jünger further teaches the treatment removes a significant amount of DNA and claim 1 step (c), Illien‐Jünger teaches the tissue is further lyophilized following the decellularization treatment (pg. 877 Col. 2 para. 1). With respect to claim 1 step (d) and claim 6, Illien‐Jünger teaches the decellularized and lyophilized tissue is rehydrated in medium and forms a viscose tissue matrix (dissolved in a carrier solvent and forms a gel) (pg. 878 Col. 1 para. 3).
Illien‐Jünger does not teach the method where after lyophilizing the decellularized composition, the composition is pulverized into a notochordal cell matrix powder as recited in claim 1 step (c).  Although Illien‐Jünger teaches the decellularized and lyophilized tissue is rehydrated in medium and forms a viscose tissue matrix (dissolved in a carrier solvent and forms a gel), Illien‐Jünger does not teach the method wherein the notochordal cell matrix powder is formed into a hydrogel and where the matrix powder is in a concentration range of 10 to 30% w/vol as claim 6 is being interpreted to mean as explained in the rejections under 35 U.S.C. § 112 (b).  However, Detamore teaches a similar method of preparing a porcine cartilage cell matrix solution for the repair of bone and cartilage tissue (0001 and 0006) where the decellularized composition is further lyophilized and cryo-ground into a fine powder (pulverizing the treated material) (0145).  In additional support, Moehlenbruck teaches a similar method of preparing a notochordal cell matrix solution for the repair of intervertebral discs (abstract and Col. 4 lines 6-32) where the nucleus pulposus tissue is ‐Jünger teaches tissue-grinding the nucleus pulposus tissue to increase the surface area and generate small pieces of tissue that can be suspended for easy implantation by pipette or syringe (pg. 877 Col. 1 para. 4).  Additionally, with respect to claim 1 step (d), Detamore teaches solubilizing the powder tissue in solution or formulating the powder tissue in a hydrogel which can be injected (0011, 0012, and 0108) and particle size can be controlled (0007).  With respect to claim 6, Detamore teaches solubilizing the powder tissue in solution or formulating the powder tissue in a hydrogel which can be injected (0011, 0012, and 0108 and claim 4) and particle size can be controlled (0007).  Detamore further teaches a gel containing 12.5 % DCC (decellularized cartilage) (0124 and 0126).  In further support, Illien‐Jünger teaches advantages of using injectable hydrogels is that they can fill up hole in the injury and adhere to the host tissue which minimizes the risk of herniation (pg. 876 last para.). Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing for the benefit of generating a powder which can be formulated into a hydrogel that is injectable where the matrix powder is in a concentration range of 10 to 30% w/vol as taught by ‐Jünger.  It would have been obvious to one of ordinary skill in the art to modify the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing so that an appropriate powder or desired particle size could be generated for the injection of the composition once dissolved in a solvent and forming into a hydrogel as taught by Detamore.  Additionally, one of ordinary skill in the art would have had reasonable expectation of success in modifying the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing, since Detamore and Moehlenbruck teach similar methods of preparing cartilage cell matrix solutions for the repair of bone and cartilage tissue where the tissue is further pulverized to a desired particle size and for the benefit of making it injectable.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Illien‐Jünger to further include generating a powder which can be formulated into a hydrogel that is injectable where the matrix powder is in a concentration range of 10 to 30% w/vol, since similar methods of making a similar cartilage notochordal cell matrix powder were known to form hydrogels within the claimed concentration range as taught by Detamore and Moehlenbruck.  
Illien‐Jünger does not teach the notochordal pulposus is porcine as recited in claim 1.  However Moehlenbruck teaches a similar method of preparing a notochordal cell matrix solution for the repair of intervertebral discs (abstract and Col. 4 lines 6-32) using porcine notochordal pulposus tissue (Col. 8 lines 28-36).  Moehlenbruck teaches nucleus pulposus tissue from other vertebrates may also be used including human, porcine, bovine and ovine (Col. 8 lines 28-36).  At the time of the claimed invention, one ‐Jünger in such a way that the source of the nucleus pulposus tissue is porcine for the purpose being able generate a notochordal cell matrix solution for regenerating intervertebral disc.  Furthermore, it would have been obvious to one skilled in the art to have further modified Illien‐Jünger such that the source of the nucleus pulposus tissue is porcine, since methods of generating a notochordal cell matrix solutions for the repair of intervertebral discs were known to use porcine tissue sources as taught by Moehlenbruck.  Such a modification merely involves the substitution of one known source of nucleus pulposus tissue for another for the generation of a notochordal cell matrix solutions for the repair of intervertebral discs.
Although the combined teachings of Illien‐Jünger and Moehlenbruck teach the claimed use of porcine notochordal cell matrix solution for purposes of regenerating disc vertebra as recited in claim 1, the method of the prior art references is the same as that claimed by applicant.  The preamble fails to limit the structure of the claimed invention and the statement is considered a statement of purpose or intended use of the corresponding invention.   “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  (MPEP 2111.02 Section II)  In the instant case, the claim body describes a structurally complete invention in which the deletion of the preamble would not affect steps of the claimed invention.  Thus, the intended use of the 
Claim 1 step (b) and claims 2 and 3 contains wherein clauses that recites the intended result of the method rather than requiring an additional step be performed.  For instance claim 1 step (b) contains the wherein clause “wherein the treatment results in at least 80% removal of porcine nucleic acids from the porcine nucleus pulposus tissue while substantially maintaining porcine protein content within the porcine nucleus pulposus tissue”.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since these claims only recite the results of the steps, then art reading on claims 2 and 3 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  It is noted that Illien‐Jünger teaches the decellularized matrix can support mesenchymal stem cell proliferation and GAG (glycosaminoglycan) production (pg. 882 para. 2).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejections over copending Application No. 16/261771 are maintained and revised to address the claim amendments.
The nonstatutory double patenting rejections over copending Application No. 16/965046 are withdrawn due to claim amendments made in Application No. 16/965046.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 9 of copending Application No. 16/261771.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of preparing a notochordal cell matrix solution or gel using the same steps and the limitations of the instant claims 1-3 are recited by claims 1-3 of Application No. 16/261771, respectively.  Although, the method of Application No. 16/261771 states a different use of the notochordal cell matrix, as a bioactive lubricant for an osteoarthritic joint, in claim 1 the preamble fails to limit the structure of the claimed invention and the statement is considered a statement of purpose or intended use of the produced notochordal matrix.   “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the 


Response to Arguments 
Applicant's arguments filed Dec. 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Detamore is directed to producing cartilage powder from cartilage tissue and is not concerned with producing ECM (extracellular matrix) of nucleus pulposus (NP) tissue (Remarks pg. 3 last para.).  However, this argument was not found to be persuasive, since the teachings of Detamore are related and relevant to the teachings of Illien-Junger.  Similar to Illien-Junger which is directed to treating intervertebral discs or the cartilaginous joint between the vertebrae (abstract), Detamore is directed to using a composition to fill a defect in cartilage tissue which Detamore describes as avascular structure with an extracellular matrix (0001 and 0002).  Like the injectable decellularized ECM construct of Illien-Junger, the cartilage powder of Detamore can be processed to be injectable material that can be easily applied into a defect (00108).  
Applicant argues that improper hindsight was used when combining the teachings of Detamore with the teachings of Illien-Junger, since no clear reason to select and combine the features in the manner asserted and the two references are In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, one of ordinary skill in the art would have been motivated to modify the method of Illien-Junger to include a step of further pulverizing the composition after decellularization and a second step of lyophilizing for the benefit of generating a powder that can be formulated into a hydrogel that is injectable as taught by Detamore and Moehlenbruck and since Illien-Junger teaches the desirability of being able to inject the decellularized ECM construct (pg. 876-877 bridging para.).  Furthermore, as explained previously, the cartilage tissue taught by Detamore is similar to intervertebral discs or the cartilaginous joints taught by Illien-Junger.  
Applicant argues that the Office selected  or “cherry picked” single steps from the method of Detamore (Remarks pg. 4 para. 2).  However, this argument was not found to be persuasive, since as explained in the rejection, one of ordinary skill in the art would have been motivated to modify the method of Illien‐Jünger to further pulverize the composition after decellularization and include a second step of lyophilizing for the benefit of generating a powder which can be formulated into a hydrogel that is injectable as taught by Detamore and Moehlenbruck.  Furthermore, Illien‐Jünger teaches tissue-‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing so that an appropriate powder or desired particle size could be generated for the injection of the composition once dissolved in a solvent as taught by Detamore.  
Applicant argues that persons skilled in the art would not apply the teachings of Moehlenbruck to the method of Illien-Junger and there is no motivation to do so, since Moehlenbruck requires a cross-linking step after decellularization.  Applicant further argues that “cherry picking” was used by the Office when selecting the steps of decellularizing, lyophilizing, pulverizing and resolubilizing steps and overlooking the step of cross-linking (Remarks pg. 4 para. 3).  However, this argument was not found to be persuasive, since is maintained that one of ordinary skill in the art would have been motivated to modify the method of Illien‐Jünger to include additional known sources of NP tissue for producing matrices, such as porcine, in a method of making a notochordal cell matrix solution.  Additionally, Illien-Junger does not explicitly exclude the step of cross-linking and, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”.  MPEP 2111.03  
Applicant argues that Illien-Junger is directed to bovine NP and not porcine NP tissue as required by claim 1 and that bovine NP does not inherently retain notochordal cells  (Remarks pg. 4-5 bridging para.).  Applicant further argues that Risbud even In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Illien‐Jünger is being relied upon for the teaching of the claimed method steps of processing NP tissue including lyophilization prior to decellularization (pg. 876 Col. 2 last para, pg. 877 Col. 1 para. 3-4 and Col. 1-2 bridging para., Col. 2 para. 1, and pg. 878 Col. 1 para. 3), and Moehlenbruck is being relied up for the teaching of the source of NP tissue being porcine (Col. 8 lines 28-36).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed. 
As stated previously, Applicant argues that bovine NP does not inherently retain notochordal cells  (Remarks pg. 4-5 bridging para.).  Applicant further argues that Risbud even though demonstrates that notochordal cells found in adult human and bovine NP tissue share notochordal markers with cells of notochord origin the cells are different than juvenile NP cells and are small chondrocyte-like in contrast to the large vacuolated notochordal cells in juvenile NP (Remarks pg. 5 para. 2).  However, these arguments were not found to be persuasive, since the claim is directed to nucleus 
Applicant argues that Liu only describes a marker CD24 that can isolate notochordal cells in the rat and references scientific papers that describe cells that express cell markers that are also present on notochordal cells in juvenile NP tissue and Liu does not teach or suggest the presence of NC in adult bovine (Remarks pg. 5 para. 3).  Applicant argues that the only conclusion that can be made from Risbud and Liu, is that the cells of the NP tissue in all mammals are derived from notochordal precursors, since some cell markers are common to all notochordal cells.  Applicant further argues that Risbud and Liu do not disclose that all mammalians retain notochordal cells of the same morphology and size throughout life, since notochordal cells are a heterogeneous population of cells (Remarks pg. 5-6 bridging para.).   However, these arguments were not found to be persuasive, since as stated previously, claim 1 is directed to nucleus pulposus tissue containing notochordal cells and not to any particular notochordal cell types.  It is maintained that it is clear from Risbud and Liu that notochordal cells are found in bovine NP. 
Applicant argues that claimed invention has unexpected results and specifically the inventors found that ECM solution derived from porcine NP tissue achieved greater stimulating effect on GAG synthesis and cell proliferation than the ECM derived from bovine NP tissue as demonstrated in the de Vries publication (Remarks pg. 6 para. 2).  Applicant argues that de Vries demonstrates that processed ECM from porcine NP 
Applicant requests the abeyance of the double patenting rejection (Remarks pg. 7 para. 4).  Until terminal disclaimers are received, the rejections stand.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632